﻿
On behalf of my Head of State, His Majesty King Mswati III, the Government and people of the Kingdom of Swaziland, I should like at the very outset to convey to you, Sir, our warmest congratulations on your well-deserved election to the presidency of the Assembly. Your election to guide the deliberations of the forty-fifth session of the General Assembly is indeed a clear indication of the confidence the Assembly has in you as an accomplished diplomat of outstanding ability. My delegation has no doubt, therefore, that our session will greatly benefit from having at its helm a person of your calibre who has a clear perspective of the various global problems facing mankind today.
I should also like to express my delegation's sincere gratitude to your predecessor. Ambassador Joseph Garba of the Federal Republic of Nigeria, for the most distinguished manner in which he steered all the business of the Assembly during the last session. We were deeply impressed by his inspiring leadership and discerning insight into the various matters of concern to humanity that came up for discussion in this Hall during the past session.
I also take this opportunity to congratulate the Principality of Liechtenstein most sincerely on its recent admission to membership of the United Nations. We wish it all the best as the newest partner in the community of nations. Forty-five long and eventful years have come and gone since the world body was founded in 1945. Since that date, the Organisation has played a role of paramount importance as an effective instrument for fostering international peace and security and as an indispensable forum in which to promote a spirit of greater co-operation and understanding among the inhabitants of this complex but increasingly interdependent world of ours.
A great deal has been accomplished during the past 45 years. We have witnessed phenomenal changes taking place on the world's political map. We have seen the dismantling of colonial empires and the emergence of many new sovereign nations from the shadows of foreign domination to play their rightful role in the task of creating a more just and secure world in which the entire human race can live in relative peace and security.
Indeed, the last few years have seen many encouraging signs that our long-troubled world is at last entering a promising new era of peace and security characterised by a growing willingness to resolve conflicts through peaceful dialogue. In this era of glasnost and perestroika, we have seen rivalry and mistrust being replaced by a new spirit of growing co-operation and mutual trust between the two super-Powers.
The United States and the Soviet Union are to be commended for their decision to shift from confrontation to co-operation. The new and positive climate has given rise to a marked relaxation in East-West tension, thereby ending the cold-war spectre that had haunted East-West relations since the end of the Second World War.
We have been equally encouraged by the changes that have taken place in Eastern Europe since December of last year. The most significant of those changes is the successful reunification on 3 October 1990 of Germany into a single nation after so many painful decades of division.
We congratulate the people of Germany on that historic event and we sincerely hope that a united Germany will play an even greater role in promoting world peace and economic progress. We are accordingly convinced that the new phenomenon in East-West relations augurs well for the future of world peace and the security of all mankind.
The welcome trend towards greater world peace and security has, however, been seriously marred by the recent events in the Gulf region. My delegation regards the unprovoked invasion and forcible annexation of Kuwait, a Member of the United Nations, as setting a very serious precedent which, if allowed to go unchecked by the world community, would pose a grave danger to the continued existence and independence of many small nations.
Accordingly, the delegation of the Kingdom of Swaziland wishes to reaffirm its full support for the various resolutions adopted by the Security Council to end that act of naked aggression against the people of Kuwait. We equally condemn the holding of innocent civilians as hostages and their use as human shields in the Gulf crisis. We urge the Government of Iraq to free all hostages and to comply with the Security Council resolutions calling for the withdrawal of Iraqi military forces from Kuwait.
My delegation wishes to congratulate the Secretary-General, his Special Representative and the United Nations Transition Assistance Group on their successful implementation of Security Council resolution 435 (1978), which ensured the holding of free and fair democratic elections in Namibia and the achievement of Namibia's long-awaited independence in March this year. We are indeed most grateful that, after many years of painful struggle, the people of Namibia is today a free and sovereign nation and has taken its rightful place in the General Assembly,
That remarkable achievement is undoubtedly a fine example of the important role played by the United Nations in promoting the process of decolonisation and in facilitating the peaceful resolution of conflict situations around the world. The successful implementation of the independence peace process and the arrival of an independent Namibia in the community of free nations have given a strong impetus to the current peace momentum in other parts of southern Africa. 
Several important and positive developments towards peace have, for instance, taken place in South Africa since February this year. We have witnessed with extreme joy the release from prison of Mr. Nelson Mandela; the unbanning of political organisations; the lifting of the state of emergency in three of the four provinces of South Africa; the repeal of certain apartheid laws and the start of exploratory talks between the South African Government and the representatives of black political organisations aimed at ending apartheid and at creating a new non-racial and democratic South Africa.
We sincerely hope and pray that formal negotiations on the future constitution of a new South Africa will commence without any undue delay so that, for the first time, all the people of South Africa will be allowed the opportunity to contribute to the development of a new constitutional dispensation acceptable to all the people of that country.
We are accordingly saddened by the current violence in Natal and in some of the black townships of South Africa involving mainly the black population of that country. This violence has already caused considerable unnecessary human suffering. Right now, many people have fled their homes and some of them have come to seek refuge in Swaziland in order to escape the current violence in South Africa. We therefore wish to appeal most earnestly to all political leaders in South Africa to bury their differences and to work together a spirit of brotherhood for the peaceful transition of their country to the post-apartheid era.
We are convinced that the present violence is not in the last interests of the people of South Africa and that its persistence will only play into the hands of those elements in that society who are bent on preserving the status quo of apartheid. These elements should not be allowed to succeed in their aims to plunge the people of South Africa - the majority of whom are peace-loving and well prepared to accept a sew dispensation - into such unnecessary bloodshed. The tine must cone soon for our southern African region to reject the use of violence as a means of resolving political differences. Peace and political stability should be allowed to prevail in our region so as to enable southern Africa fully to exploit its vast potential for economic development.
It is accordingly heartening to note that there are now improved prospects for bringing an end to the military conflicts in Angola and Mozambique, which have caused untold human suffering and wanted destruction of vital infrastructural facilities in these countries.
In expressing the deep concern of the Kingdom of Swaziland about the conflict in Mozambique, I can do no better than reiterate the words of my Head of State, His Majesty, King Mswati the Third, in this very Hall last October, when he pointed out that the continuing war in Mozambique affects Swaziland in many ways. It spawns large numbers of refugees, now totalling over 50,000, who flee into Swaziland to stretch our limited resources in land, housing and employment, and so on, to the breaking-point.
The delegation of the Kingdom of Swaziland is highly appreciative of the vital role played by the United Nations, in conjunction with the Organization of African Unity, in the search for a just and lasting solution to the problem of Western Sahara. The meetings in the recent past between delegations from the Kingdom of Morocco and the POŁISARIO Front were a positive indication of the genuine desire of both parties to engage in a constructive dialogue on this problem.
We accordingly commend the Secretary-General's efforts aimed at arranging a referendum which will enable the Saharawi people to exercise their inalienable right to self-determination in accordance with the relevant resolutions of the United Nations General Assembly. 
We similarly commend the untiring effort, of the United Nations and the Organisation of African Unity to find early solutions to the conflict between Chad and Libya and to the friction between Mauritania and Senegal.
We wish to call upon all the parties involved in these two conflict situations to exercise the utmost restraint and to redouble their efforts in the search for peaceful solutions in the true fraternal spirit of African brotherhood.
Swaziland is concerned that the current crisis in the Gulf has caused an interruption in the processes aimed at achieving a settlement of the problems affecting the coexistence of the Israeli and Palestinian people. We are hopeful that the interruption is only temporary, and we remain convinced that it is only through peaceful dialogue, involving all parties on an equal footing, that there can be any hope of a just and lasting solution to this long-standing problem.
True to our country's policy of non-alignment, peaceful co-operation with all nations, and the acknowledgement of the prerogative of all peoples to self-determination, we recognise the right of both the Israeli and the Palestinian peoples to their own territories, each within secure borders.
For decades the situation in Central America has posed a serious threat to international peace and security. It is however gratifying to note that at their summit meeting last year the five Central American States reached some important agreements which we hope will greatly promote the peace process in that region. In this regard, we welcome the creation of the International Verification and Follow-up Commission involving the deployment of United Nations military observers. We also commend the Nicaraguan Government for its bold step in inviting the United Nations and other bodies to send a group of observers to Nicaragua early this year to monitor the recent elections in that country. We likewise congratulate the Secretary-General who, through his good offices and remarkable diplomatic skills, succeeded in procuring a negotiated solution to the Central American conflict.
The situation in Cyprus continues to be a matter of great concern to all o£ us. The people of this island still remain a sharply divided nation and the prospects for unity and national reconciliation seem to be as dim as ever. We therefore wish to urge the two Cypriot communities to do everything in their power to bury their differences and to find a peaceful formula for bringing about an early settlement of this long-standing question.
We encourage the Secretary-General to continue to use his good offices to promote a spirit of national unity among all the people of Cyprus in order to help preserve the independence and sovereignty of their republic.
With regard to the Korean peninsula, the delegation of the Kingdom of Swaziland welcomes the recent meeting of the Prime Ministers of the two Koreas, and hopes that all existing obstacles in the way of a peaceful reunification of the Korean peninsula will soon be removed. Swaziland is convinced that the key to solution of the Korean problem lies in the concerted support of the international community for a process of direct inter-Korean negotiations without any external interference. We accordingly welcome the recent decision by the Government of the United States to scale down its military forces in South Korea. 
The protection of our environment deserves to be given the highest priority at a global level. The international community has constantly been warned of the enormous dangers posed by the mindless destruction of our beloved planet in the quest for national development. Danger signals are already flashing - clamouring for concerted action by the world community to curb those activities that degrade the environment. Such harmful practices as the indiscriminate dumping of toxic wastes and other hazardous materials must be combated at all costs. Uncontrolled deforestation, the widespread burning of grass and over-grassing are but some of the factors that have turned large tracts of originally green land into barren deserts.
Swaziland wishes to reaffirm its full support for all international efforts to ensure effective protection of our environmental heritage.
Although we happily welcome the developing rapprochement between the super-Powers, we are none the less painfully aware of the fact that the world is still far from achieving its ultimate goal of global disarmament.
The arms race has not yet ended; many weapons of all kinds are still being produced and stockpiled. The number of nations seeking to acquire the capability to produce and stockpile weapons of mass destruction, such as chemical weapons, is increasing by the day. In the light of this continuing arms race, my delegation is convinced that the United Nations still has a very important role to play in championing the cause of disarmament. The United Nations is a unique international forum, where all nations, large and small, may continue to make an effective contribution to the task of promoting the process of disarmament.
The international economic situation remains a matter of great concern to most developing nations. Four years after the United Nations Programme of Action for African Economic Recovery and Development was launched, our economic situation continues to worsen. 
Most developing nations, like mine, depend, for their export earnings, mainly upon a very narrow range of primary commodities, with the result that the generally low commodity prices currently prevailing in the world markets play havoc with our economies. This is further aggravated by the high cost of imported spare parts and other items that are needed for economic development.
At the same time, interest rates on international loans are high. This, coupled with the present unfavourable exchange rates, causes severe balance-of-payments difficulties and chronic shortages of foreign currency in the developing countries.
Added to these factors is the external debt burden, which, as well as proving increasingly to be one of the major obstacles to the economic growth of our countries, is giving rise to a net transfer of real-development resources from the poor nations of the South to the industrial nations of the North.
In the light of this fact, the current Gulf crisis could not have come at a worse time for the majority of non-Oil-producing developing nations. We all know how the disruption of oil production in Gulf countries has affected world oil prices. The effects are felt more sharply by those countries, such as my own, whose fragile economies are least able to cope with them. Developing countries now face the prospect of devoting larger amounts of scarce foreign currency to payment of the correspondingly higher prices of oil imports. Development projects, vital to our future, will consequently be jeopardised through lack of funds. The inevitable rise in inflation rates will surely affect the very fabric of our socio-economic structures.
Employment - already an ISSUE of growing concern to the Governments of all developing nations - will be severely affected. Employers, in an effort to stave off the effects o£ escalating inflation, will be forced into staff reductions to maintain profitability. 
Further effects of inflation - such as rising food prices, increased production costs, and an overall deterioration in the quality of life - will clearly lead to political disaffection, with results that are potentially disastrous for governments and people in the developing world.
But I am confident that this catalogue of potential woe can be averted - it must be averted - by an increase in the level of assistance to developing countries from the industrialised nations. We know that our plight is recognized, and we are reassured by the words of the representatives of wealthier countries, who use forums such as this Assembly to pledge their assistance. We look forward to seeing those words backed up by continued, and increased, action.
We are not simply looking for financial handouts. The future of countries such as Swaziland depends on the development of the industrial and business sectors to such a degree that we may be able, in the shortest possible time, to dictate our own economic growth. Swazis are a proud, confident and able people. We stand ready, with the right help, to face the nest decade with optimism and hope.
So, may I conclude by relaying the good wishes of His Majesty,
King Mswati III, Her Majesty the Queen Mother and the whole Swazi nation to all the Members of this Assembly. We Swazis are indeed proud to be associated with an Organization whose influence on peace and the maintenance of stability throughout the world is being put fully to the past, an Organization that has shown that the confidence we all place in its abilities has not yet been misplaced.
